Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed feature directed a control section configured to determine whether a combination of a determination result by the moving body determining section and a determination result by the time slot determining section matches the condition for performing the certain analysis; and an analysis section configured to perform the certain analysis using the image information included in the information on a basis of a determination result by the control section that the combination matches the condition for performing the certain analysis, wherein the certain analysis includes image recognition based on the image information, and the analysis section performs at least one of analytical processing for determining whether a road surface has a hole, an obstacle, or a crack therein, analytical processing for determining a structure has damage therein, and analytical processing for determining a congestion level of a sidewalk, along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Groeneweg (US 2012/0296683) in paragraph [0073] describes “Other types of information that can be gathered or otherwise calculated from gathered data include road conditions, physical location, snow plow setting, mixture and amount of material being applied to a selected surface, video images of the vehicle's exterior environment or the vehicles' interior or exterior, and audio of the vehicle's interior. Such information can be displayed and updated manually or on an automated basis.”. However, Groeneweg does not disclose a control section configured to determine whether a combination of a determination result by the moving body determining section and a determination result by the time slot determining section matches the condition for performing the certain analysis; and an analysis section configured to perform the certain analysis using the image information included in the information on a basis of a determination result by the control section that the combination matches the condition for performing the certain analysis, wherein the certain analysis includes image recognition based on the image information, and the analysis section performs at least one of analytical processing for determining whether a road surface has a hole, an obstacle, or a crack therein, analytical processing for determining a structure has damage therein, and analytical processing for determining a congestion level of a sidewalk, alone or in combination with other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485